       Case 2:19-cr-00148-WBS Document 32 Filed 01/28/21 Page 1 of 3



1
     HEATHER E. WILLIAMS, #122664
2    Federal Defender
     JEROME PRICE, #282400
3    MIA CRAGER, #300172
     Assistant Federal Defender
4    801 I Street, 3rd Floor
5    Sacramento, CA 95814
     Tel: 916-498-5700/Fax 916-498-5710
6    Jerome_Price@fd.org

7    Attorney for Defendant
     POR JOUA VANG
8
9                                 IN THE UNITED STATES DISTRICT COURT

10                            FOR THE EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                   ) Case No. 2:19-cr-00148-WBS
12
                                                 )
13                   Plaintiff,                  ) STIPULATION AND ORDER TO CONTINUE
                                                 ) STATUS CONFERENCE
14          vs.                                  )
                                                 ) Date: February 1, 2021
15   POR JOUA VANG,                              ) Time: 9:00 a.m.
16                                               ) Judge: William B. Shubb.
                     Defendant.                  )
17                                               )
                                                 )
18
19           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
20   Attorney, through Assistant United States Attorney James Conolly, attorney for Plaintiff and

21   Federal Defender Heather E. Williams through Assistant Federal Defender Jerome Price,

22   attorney for Por Joua Vang, that the status conference, currently scheduled for February 1, 2021

23   be continued to March 15, 2021 at 9:00 a.m.

24           Defense counsel is reviewing discovery with his client and discussing possible

25   resolutions. Defense counsel is also conducting an investigation and is making further discovery

26   requests. Defense counsel requests more time for attorney preparation in light of the restrictions

27   caused by the COVID-19 pandemic. See General Orders 611-618. Defense counsel believes that

28   failure to grant the above-requested continuance would deny counsel the reasonable time

     Stipulation and Order to Continue Status                       United States v. Vang, 2:19-cr-00148-WBS
     Conference
                                                     -1-
       Case 2:19-cr-00148-WBS Document 32 Filed 01/28/21 Page 2 of 3



1    necessary for effective preparation, taking into account the exercise of due diligence.
2            Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
3    excluded of this order’s date through and including March 15, 2021; pursuant to 18 U.S.C.
4    §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local Code T4
5    based upon continuity of counsel and defense preparation.
6            Counsel and the defendant also agree that the ends of justice served by the Court granting
7    this continuance outweigh the best interests of the public and the defendant in a speedy trial.
8
                                                   Respectfully submitted,
9
10   Dated: January 27, 2021                       HEATHER E. WILLIAMS
                                                   Federal Defender
11
                                                   /s/ Jerome Price
12                                                 JEROME PRICE
                                                   Assistant Federal Defender
13
                                                   Attorney for Defendant
14                                                 POR JOUA VANG

15   Dated: January 27, 2021
                                                   McGREGOR W. SCOTT
16                                                 United States Attorney
17
                                                   /s/ James Conolly
18                                                 JAMES CONOLLY
                                                   Assistant U.S. Attorney
19                                                 Attorney for Plaintiff
20
21
22
23
24
25
26
27
28

     Stipulation and Order to Continue Status                       United States v. Vang, 2:19-cr-00148-WBS
     Conference
                                                     -2-
       Case 2:19-cr-00148-WBS Document 32 Filed 01/28/21 Page 3 of 3



1                                               ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8            The Court orders the time from the date the parties stipulated, up to and including March
9    15, 2021, shall be excluded from computation of time within which the trial of this case must be
10   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv)
11   [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It is further
12   ordered the February 1, 2021 status conference shall be continued until March 15, 2021, at 9:00
13   a.m.
14
15   Dated: January 27, 2021
16
17
18
19
20
21
22
23
24
25
26
27
28

     Stipulation and Order to Continue Status                        United States v. Vang, 2:19-cr-00148-WBS
     Conference
                                                        -3-
